Citation Nr: 1807402	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-28 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The competent and probative evidence of record establishes that the Veteran engaged in combat with the enemy; his claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.

2.  The competent and probative evidence of record demonstrates that it is at least as likely as not that the Veteran has PTSD that is caused by or related to his active service combat stressor and that his major depressive disorder is at least as likely as not related to his PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD with major depressive disorder have been met.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is taking action favorable to the Veteran by granting his claim for service connection for PTSD with major depressive disorder, which is a full grant of the benefits sought.  Therefore, there is no need to discuss VA's compliance with its duties to notify and assist.

Legal Criteria

Service connection may be established for a disability resulting from a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).  

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

Factual Background and Analysis

The Veteran contends he has PTSD due to in-service combat-related stressors.  He has stated he witnessed several of his fellow soldiers become wounded and that he witnessed the death and dead bodies of several Vietnamese.  The Veteran's Form DD-214 reflects that his military occupational specialty was an infantry indirect fire crewman.  Service personnel records document that he served in Vietnam from September 1967 to September 1968 and that he participated in the Vietnam Counteroffensive Phase IV and the Tet Counteroffensive campaigns.  Accordingly, the Board concedes that the Veteran participated in combat and that his claimed stressor is consistent with the circumstances, conditions, or hardships of his service.

Although a February 2011 VA psychiatric examination report indicated that the full criteria for a diagnosis of PTSD were not met, the record now contains a September 2017 VA examination report which includes diagnoses of PTSD and major depressive disorder.  The examiner determined that the Veteran has been experiencing symptoms of PTSD since his Vietnam service and that those symptoms are at least as likely as not related to his combat stressors (witnessing the death and injury of Americans and Vietnamese).  The examiner also determined that the Veteran's symptoms of major depressive disorder are at least as likely as not related to his PTSD.  Based on the foregoing, the Board finds that service connection for PTSD with major depressive disorder is warranted.


ORDER

Service connection for PTSD with major depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


